Fairchild, C. J.
(dissenting). This is a proceeding to reopen the order admitting the will of the testator to probate. The application was made by four of his five children. It was their desire, if the matter was reopened, to challenge the *192validity of the will because of alleged mental incompetency of the testator at the time of the execution of the will. The grounds for the application were that the applicants misunderstood the effect of signing the blank waiver of notice of hearing. The executor named in the will, an attorney, testified that he explained the matter to them. The applicants testified that in spite of the explanation they failed to understand the purpose thereof. The majority opinion concludes that this raises an issue of fact which was resolved by the county judge. I do not agree. Both stories are consistent. The matter was explained. The applicants still did not understand. A review of the testimony describing the signing of the waiver shows not only confusion in the minds of the applicants but a complete misunderstanding of the purpose and effect of attaching their signatures thereto. In its memorandum decision the trial court said:
“Petitioners, however, declare that they were not aware of the nature of the waiver nor would they have signed it if they had known that thereafter they could not contest the will. If in fact they were induced to sign a waiver by fraud, they were entitled to a rehearing. Ordinarily in seeking relief from a fraud it is incumbent upon the persons seeking such relief to show not only that a fraud has been perpetrated but that they have shown diligence, or rather absence of affirmative negligence.”.
Later the trial court stated that the evidence would not support a finding that the four petitioners were induced to sign the waiver by fraud and that the evidence of fraud was not clear. I do not think that the applicants should be required to show fraud. They did not allege fraud in their application and rested it solely upon their misunderstanding of the effect of signing the waiver of notice in the attorney’s office at his request. This court has held many times that *193statutes permitting the reopening of orders and judgments should be liberally construed. In most instances interested parties are permitted to reopen judgments and orders by showing mistake or excusable neglect. The testimony, in my opinion, clearly showed that the applicants were entitled to have their day in court, and that the denial is an improvident exercise of discretion by the trial court.
I am authorized to state that Mr. Justice Broadfoot and Mr. Justice Currie concur in this dissent.